Matter of 980 Westchester Ave., LLC v Ewoodzie (2020 NY Slip Op 04439)





Matter of 980 Westchester Ave., LLC v Ewoodzie


2020 NY Slip Op 04439


Decided on August 6, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 6, 2020

Renwick, J.P, Oing, Singh, Moulton, JJ.


11382 26641/19E

[*1] In re 980 Westchester Avenue, LLC,	 Petitioner-Appellant,
vMercy Ewoodzie, et al., Defendants-Respondents.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Donald A. Miles, J.), entered on or about October 2, 2019,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated May 18, 2020,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: AUGUST 6, 2020
CLERK